Citation Nr: 0701481	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

In February 2004, the veteran had a video conference with the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

This case was previously before the Board in July 2004, at 
which time it was remanded for additional evidentiary 
development and due process considerations.  The requested 
actions have been undertaken, and the case has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  Currently diagnosed low back disorders have not been 
linked by competent evidence to service or any incident 
therein, to include an unsubstantiated report of an injury to 
the spine and hips claimed to have occurred in April 1967; 
arthritis of the lumbar spine was not shown in active service 
or for more than one year thereafter.  

2.  The service medical records are entirely negative for any 
complaints, treatment or diagnosis related to the hips and 
the record does not contain any competent evidence 
establishing that a hip disorder initially diagnosed years 
after the veteran's discharge from service, is etiologically 
related either to service or to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A currently manifested disorder of the hips was not 
incurred in or aggravated by his military service nor is it 
secondarily related to a service-connected disorder.  
38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
June 2001, and July and November 2004, before and subsequent 
to the initial adjudication in December 2001.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the June 2001 
and July and November 2004 VCAA letters about the information 
and evidence that is necessary to substantiate the service 
connection claims.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, to include providing 
hearing testimony in 2004.  

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the December 2001 rating decision and March 2003 statement of 
the case (SOC) and supplemental SOCs issued in January 2004 
and June 2006 of the reasons for the denial of his claims 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  The service medical records are of 
record and all available VA and private medical records 
pertinent to the veteran's claim are in the claims file and 
were reviewed by both the RO and the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with an SOC (January 
2004) and an SSOC (June 2006) regarding his claims which 
informed them of the laws and regulations relevant to the 
veteran's claims.  VA also arranged for a VA examination to 
be conducted in November 2004.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

Service medical records (SMRs) show that on enlistment 
examination conducted in May 1966, clinical evaluation of the 
spine and lower extremities was normal.  Occasional back pain 
was noted on the enlistment examination report.  An October 
1966 revealed that the veteran complained of back pain after 
digging ditches.  A history of a fall injuring the back 2 
years previously was recorded.  The May 1968 separation 
examination report revealed no clinical abnormalities of the 
spine or upper extremities. 

Private medical records of Dr. B. reflect that the veteran 
was treated for back problems from 1980 to 1988.  X-rays 
films dated in May 1981 revealed no fracture and that the 
right side was lower than the left side by 1/8 inch.  Records 
of Dr. Z. show that the veteran was treated for back problems 
from 1988 to 1999. 

A VA orthopedic evaluation was conducted in March 1989.  The 
report indicated that the veteran had a 25 year history of 
spine problems.  It was noted that his problems began as a 
gradual onset of back pain, tenderness and soreness without 
any specific trauma or injury with increasing difficulties 
for the last 12 years.  It was noted that he had been told he 
might have some scoliosis.  Physical examination revealed no 
deformities of the spine including kyphosis or scoliosis.  
The veteran had essentially full range of motion.  There was 
no evidence of sciatic irritation or of muscle spasms.  
Diagnoses of cervical and lumbar strain were made.  

Private medical records of August 1997 show that the veteran 
was treated for lumbosacral strain on a chronic low back 
injury.  

In October 1998, the veteran presented contentions, 
maintaining that he sustained a lifting injury to L4-5 and 
had filed a Workman's Compensation claim in October 1968.  
The veteran reported that he had injured his neck in 1972 due 
to a car accident.  He stated that in 1988 he was involved in 
another auto accident.  
A VA examination was conducted in March 1999.  The veteran 
gave a history of having sustained injuries to the neck and 
lower back during childhood and thereafter.  Examinations of 
the cervical, thoracic and lumbar spine revealed no muscle 
spasm and full range of motion.  VA records include X-ray 
films of the lumbar spine taken in March 1999 which revealed 
narrowing of the L5-S1 intervertebral disc space.  X-ray 
films of the cervical and thoracic spine were normal.  The 
veteran did not complain of any hip problem nor was any hip 
disorder diagnosed.  

The record includes an April 1999 statement from a 
chiropractor, R.S., indicating that he had treated the 
veteran for spinal conditions since 1991.  It was noted that 
the veteran had a 20+ year history of neck, mid-back and low 
back pain.  Radiological examination of the lumbar spine 
revealed ankylosing of the entire lumbar spinal region.  
Films of the thoracic spine showed ankylosing and slight 
rotary scoliosis.  

Social Security records reveal that the veteran was seen for 
evaluation in August 1999.  At that time it was noted that 
the veteran had been employed as a pipe-fitter and had been 
off work since September 1998 due to back problems.  The 
veteran complained of back pain and scoliosis starting at 
birth and indicated that he sustained a fracture of T4-5 at 
age 9.  He reported that he had been involved in a couple of 
car accidents which resulted in whiplash and scoliosis.  
Physical examination revealed no deformity of the spine and 
no definite scoliosis.  The examiner reported that the 
veteran specifically did not complain of any injuries in 
Vietnam, although the examiner had indicated that the veteran 
had reported having major abnormalities due to injuries in 
Vietnam.  X-ray films revealed no ankylosis.  

Social Security disability benefits were granted in a 
December 2000 decision effective from September 1998 based on 
a finding that degenerative disc disease rendered the veteran 
unemployable.  

The veteran indicated that he had been treated by the 
following sources on the mentioned dated and that for various 
reasons these records could not be obtained as they were not 
available: Dr. B., who treated the veteran from October to 
December 1971; J.S., a chiropractor who treated the veteran 
in 1990 and 1991; Dr. K., who treated the veteran in 1987; 
Dr. D., who treated the veteran from 1983 to 1987.  Records 
from Dr. M.C. dated in 1979 and 1980 indicate that the 
veteran was treated for pain in the neck and arthritis of the 
hands and an injury sustained in 1979 was noted.  However, 
those records did not reflect that the veteran was treated 
any low back or hip disorder.  

Private X-ray films taken in August 1999 revealed no evidence 
of spondylolysis or spondylolisthesis.  The impression was 
negative lumbar spine aside from bony demineralization.  

In a December 1999 statement, the veteran submitted a 
statement indicating that he sustained injuries to the back 
and hip in April 1967 when a fellow serviceman who was drunk, 
B.B., ran up behind him and tackled him to the ground.  

A statement from the veteran's chiropractor, R.S., dated in 
February 2002 reflects that he had treated the veteran since 
1991 for back pain, scoliosis, brachial radiculopathy and 
cephalgia.  The veteran reported that he sustained a back 
injury in service after he was attacked by another 
serviceman.  X-ray films revealed ankylosing over 70% of the 
spinal vertebrae.  

The veteran testified at a hearing held at the RO in June 
2003.  He testified that he was injured by a fellow 
serviceman in April 1967 while serving in Vietnam.  He 
indicated that he sought no treatment for the back and hip 
thereafter.  The veteran reported that he received VA 
treatment and monthly chiropractic treatment.  

In May 2003, the veteran's chiropractor, R.S, provided 
another statement.  He indicated that the veteran continued 
to experience back pain and that this was related to an 
injury that incurred in Vietnam while in a combat zone.  The 
chiropractor indicated that the veteran's leg length was 
equal but that this was not a stable situation as effected by 
right Ilium rotational displacement.  In November 2003, the 
chiropractor opined that the veteran's injury to the back and 
hip while in the combat zone has left him with a spinal 
condition involving the lower lumbar disks and vertebrae.
In February 2004, the veteran provided hearing testimony 
before the undersigned Veterans Law Judge.  He indicated that 
the injury occurred on a Sunday in the afternoon in April 
1967 when he had 1/2 a day off and a fellow serviceman who was 
drunk tackled him, injuring the right side of the back and 
hip while serving on duty in DaNang Vietnam.  The veteran 
reports that he went to see a chiropractor and that he was 
told he had bone displacement which could not be treated.  
The veteran testified that he sought treatment post-service, 
3 years after discharge (about 1971) from a chiropractor in 
Ohio.  He also indicated that he saw a chiropractor in1979.  
The veteran testified that he was receiving Social Security 
disability benefits.  

A VA examination was conducted in November 2004 and the 
claims folder was reviewed.  The veteran reported that his 
low back and hip were injured in April 1967 when a fellow 
serviceman tackled him to the ground.  The veteran stated 
that he had no prior low back problems or car accidents.  The 
veteran complained of pain and problems in the low back and 
hip since the reported service injury.  The veteran did not 
report to radiology to take X-ray films.  There was full 
range of motion of the hips and lumbar spine with complaints 
of pain.  Diagnoses of low back strain and right sacroiliac 
joint strain were made.  The examiner stated that based on 
the veteran's reported history of pain in his low back and 
right sacroiliac area since being tackled in service, it was 
at least as likely as not that the veteran's low back and 
right sacroiliac condition began at that time.  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

	A.  Low Back

The veteran maintains that a low back injury was sustained 
during service in April 1967 at which time he was tackled to 
the ground by a fellow serviceman who was drunk.  He contends 
that this injury occurred while he was stationed in Vietnam 
on a Sunday afternoon on which he was off.  

Initially, the Board would like to address the fact that the 
veteran has variously and inconsistently given a history of 
back injuries prior to service, to include a fracture of the 
spine which reportedly occurred during childhood and a 
possible diagnosis of scoliosis.  
A veteran who served during a period of war, as the veteran 
here, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination.  38 U.S.C.A. § 1111 (West 2002).  The 
presumption of soundness attaches only where there has been 
an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The VA Office of 
the General Counsel has determined that VA must meet two 
prongs in rebutting the presumption of soundness.  First, VA 
must show by clear and unmistakable evidence that there is a 
pre-existing disease or disorder.  Secondly, VA must show by 
clear and unmistakable evidence that the pre-existing disease 
or disorder was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  

In this case, the enlistment examination was entirely 
negative for clinical evidence of any pre-existing disorder 
of the spine, although a history of problems with back pain 
were noted on that report.  The record contains no pre-
service clinical evidence which establishes the incurrence or 
existence of a spinal disorder or disability.  The post-
service evidence is likewise negative for clear and 
unmistakable evidence that there was any pre-existing disease 
or disorder of the spine.  Accordingly, the veteran is 
presumed to have been sound upon entry and the provisions of 
38 C.F.R. § 3.304 pertaining to pre-existing conditions are 
not applicable to this case. 

Further, the veteran has also maintained that his back injury 
was sustained during a period of combat service.  However, 
while the record indicates that the veteran served in Vietnam 
and that he received a decoration (Fleet Marine Combat 
Insignia) which at least suggests that the veteran may have 
participated in combat, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable to this case.  In this case, the 
veteran has consistently maintains that back and hip injuries 
were not sustained during or as a result of combat with the 
enemy, but were due to an attack by one of his fellow 
servicemen who was drunk.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

In this case, the record contains a sole entry noting 
complaints of back problems in October 1966.  There is no 
subsequent record of any injury to the back and/or hips, to 
include that which reportedly occurred in April 1967.  The 
May 1968 separation examination was entirely negative for any 
clinical abnormality of the spine or hips.  The Board notes 
that there is also no evidence of record that the veteran had 
lumbar arthritis to a compensable degree within one year of 
his separation from service. 

Although the veteran reported that his initial post-service 
back treatment was received approximately 3 years after 
service, or in 1971, these records were not available.  The 
earliest post-service clinical records pertaining to 
treatment of the back are dated in 1980, more than a decade 
after the veteran's discharge from service.  

The Board does acknowledge that the record contains opinions 
from the veteran's chiropractor, R.S. and from a VA examiner 
both etiologically linking the veteran's currently diagnosed 
back problems (variously diagnosed as back pain, scoliosis, 
brachial radiculopathy, cephalgia and low back strain ) to an 
incident reported by the veteran to have occurred during 
service.  Specifically, in 2004 a VA examiner stated that, 
based on the veteran's reported history of pain in his low 
back and right sacroiliac area since being tackled in 
service, it was at least as likely as not that the veteran's 
low back and right sacroiliac condition began at that time.  
However, as discussed above, there is no documented evidence 
that such an event ever occurred or that a back injury was 
sustained in April 1967, and as such, it appears that those 
opinions are based on the veteran's own unsubstantiated 
history.  Accordingly, the Board assigns no probative weight 
to the opinions of the veteran's chiropractor, R.S., and the 
November 2004 VA examiner.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991) (an opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion); see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).  

In this case, no probative and competent evidence has been 
presented which establishes or even suggests that the 
veteran's post-service back problems are etiologically 
related to service or have chronically existed since service.  

The Board finds that the veteran's assertions and testimony 
to the effect that he sustained a back injury in service in 
April 1967 which resulted in chronic low back symptoms are 
not persuasive in light of the aforementioned absence of any 
such mention in the service medical records or any clinical 
indication of a back disorder on the 1968 separation 
examination report and in light of the fact that the 
veteran's initial post-service treatment records for back 
problems were dated more than a decade after service.  
Furthermore, there is no evidence in the record that the 
veteran has any medical knowledge or expertise to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  

        B.  Hip Disorder

The veteran primarily maintains that he has a currently 
manifested hip disorder which is claimed as secondary to a 
back disorder.   

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the provisions of 38 C.F.R. § 3.310, 
were recently amended effective from October 10, 2006, with 
the intent to conform the regulation to Allen v. Brown, 7 
Vet. App. 439 (1995).  

However, inasmuch as service connection has not been 
established for a low back disorder, service connection for a 
hip disorder claimed as secondary to a low back disorder 
under either the former or amended version of section 
3.310(a) must be denied as a matter of law, as that 
regulation is inapplicable to the claim.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law). 

Considering the claim under the theory of direct service 
incurrence, the service medical records are entirely negative 
for any documented complaints treatment or diagnosis related 
to the hips.  The record contains evidence of a current hip 
disorder diagnosed as right sacroiliac joint strain in 2004.  

Again as to this claim, the Board acknowledges that the 
record contains opinions from the veteran's chiropractor, 
R.S. and from a VA examiner both etiologically linking the 
veteran's currently diagnosed back and hip problems to an 
incident reported by the veteran to have occurred during 
service.  Specifically, in 2004 a VA examiner that based on 
the veteran's reported history of being tackled in service, 
it was at least as likely as not that the veteran's right 
sacroiliac joint pain began at that time.  However, as 
previously mentioned there is no documented evidence that 
such an event ever occurred or that any injury was sustained 
in April 1967, and as such, it appears that those opinions 
are based on the veteran's own unsubstantiated history.  
Accordingly, the Board assigns no probative weight to the 
opinions of the veteran's chiropractor, R.S., and the 
November 2004 VA examiner.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991) (an opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion); see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).  

In this case, no probative and competent evidence has been 
presented which establishes or even suggests that the 
veteran's post-service hip problems are etiologically related 
to service.  A requirement for a showing of such a 
relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established.  Moreover, there is no medical evidence of any 
hip symptomatology in service or for several years 
thereafter, and there is no clinical evidence which suggests 
chronicity of this claimed condition since service.  

While the veteran has made statements and presented testimony 
to the effect that his claimed hip disorder was either 
directly related to his period of service or was incurred 
secondary to a service-connected disability, it is not shown 
that he has the requisite medical training or expertise that 
would render such opinions competent in this matter.  As a 
layperson, he is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As the evidence preponderates 
against the claim for service connection for the veteran's 
disorder of the hip, including as secondary to a service 
connected disability, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.

Service connection for a hip disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


